Exhibit 10.9

 

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of
March 3, 2008, by and between BRAM GOLDSMITH (“Goldsmith”), on the one hand, and
CITY NATIONAL CORPORATION, a Delaware corporation (“CNC”) and CITY NATIONAL
BANK, a national banking association (“CNB”), on the other hand.

 

WHEREAS, the parties have entered into that certain Employment Agreement, dated
as of May 15, 2003, as amended (as amended, the “Agreement”);

 

WHEREAS, the initial term of the Agreement was two years from May 15, 2003 to
May 15, 2005, as amended to extend the term for an additional two years to
May 14, 2007, and further amended to extend the term for an additional year to
May 14, 2008;

 

WHEREAS, the parties wish to amend the Agreement to further extend the term for
an additional one year until May 14, 2009, and the Board of Directors of CNB and
CNC have approved the extension of the term of the Agreement for an additional
one year on the same terms and conditions as in effect currently;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.             All capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Agreement.

 

2.             Section 3 of the Agreement is hereby amended by substituting for
the words “commence on May 15, 2003 and terminate five (5) years thereafter” the
words “commence on May 15, 2003 and terminate six (6) years thereafter.”

 

3.             The Agreement provided for various policies of life insurance.
The parties, Elaine Goldsmith and The Goldsmith 1980 Insurance Trust have
entered into that certain Memorandum of Agreement, dated July 31, 2007,
incorporated herein by reference, pursuant to which, among other matters, such
agreements regarding life insurance were extinguished.

 

4.             Except as amended hereby, the Agreement shall remain in full
force and effect.

 

5.             This Amendment shall be governed by, and construed in accordance
with, the laws of the State of California.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the date first written above.

 

/s/Bram Goldsmith

 

Bram Goldsmith

 

CITY NATIONAL CORPORATION

 

  CITY NATIONAL BANK

 

 

 

By:

           /s/ Christopher J. Carey

 

By:

     /s/ Christopher J. Carey

Name:

Christopher J. Carey

 

    Name:

Christopher J. Carey

Title:

EVP & CFO

 

    Title:

EVP & CFO

 

--------------------------------------------------------------------------------